Case 1:18-cv-03098-RM-NRN Document 189 Filed 03/06/20 USDC Colorado Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 18-cv-03098-RM-NRN

  SONDRA BEATTIE and FRANCIS HOUSTON, JR., individually and on behalf of all
  other similarly situated individuals,

  Plaintiffs,

  v.

  TTEC HEALTHCARE SOLUTIONS, INC. and TTEC HOLDINGS, INC.,

  Defendants.


                                       MINUTE ORDER

  Entered by Magistrate Judge N. Reid Neureiter

         It is hereby ORDERED that the parties’ Joint Motion Requesting an Order
  Approving the Parties’ Stipulations, Lifting the ECF No. 31 Stay, and Setting this Matter
  for a Scheduling Conference (Dkt. #187), referred to me by Judge Raymond P. Moore
  (Dkt. #188), is GRANTED.

          The STAY is LIFTED.

           Defendants will file their final motion to compel arbitration on or before March 16,
  2020. Plaintiffs will file their response to the motion to compel arbitration within 60 days
  of its filing. The parties agreed that Defendant will not assert as an affirmative defense
  the existence of an arbitration agreement as to anyone who was a party to the lawsuit
  and was not named in this final motion to compel arbitration.

          Plaintiffs will file any motion to amend the complaint on or before April 17, 2020.

         A Scheduling Conference is set on May 27, 2020 at 9:30 a.m. The parties are
  directed to submit a proposed scheduling order, via ECF in PDF format, and email in
  Microsoft Word format to chambers (Neureiter_Chambers@cod.uscourts.gov) no later
  than May 20, 2020.

  Date: March 6, 2020
